DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claims 12, 13, 15, and 17 refer to the flow of the melt as “substantially toroidal melt flow pattern” and “substantially horizontal toroid”. Examiner is interpreting the term “substantially” as “broadly similar”, as well as being given potentially patentable weight for the course of this examination. 

The term “substantially” with regards to claim 12 (substantially circular, substantially vertical) and claim 17 (central axis… is substantially) is interpreted broadly even though the drawings provided show that the burners are arranged in a circular burner line, the central axis of revolution is vertical, and the central axis of revolution is the vertical axis of the melting chamber such that small deviations from exact geometry are included.

Claim Objections
Claims 12, 13, 17, and 22 are objected to because of the following informalities:  
Claim 12 recites “a circular horizonal cross section”. Claim should be amended to be “a circular horizontal cross-section”.
Claim 12 recites “major centrally inwardly convergent flows” is redundant. “Major” provides no clear or defined substance, and “centrally convergent” would suffice without “inwardly”. Examiner advises amending the limitation to be “centrally convergent flow”.
Claim 13 recites “a substantially toroidal melt flow pattern” which should be “the substantially toroidal melt flow pattern” that was previously introduced in claim 12.
Claim 13 recites that “the melt moves downwardly in proximity of the central axis of revolution”, which the Examiner agrees; however, the claim is silent on the location of the recirculation or “an ascending movement back to the melt surface”. Examiner interprets the “ascending movement back to the melt surface” to occur “in proximity of the individual burners”. 
Claim 17 recites “the melting chamber has a substantially horizontal circular cross-section”. This limitation is already incorporated to amended Claim 12 “having a circular horizonal cross section”. This limitation is not considered to be further limiting because it is considered to have the same scope as the limitation added to claim 12 in the most recent amendment.
Claim 22 recites “the boron content of glass produced” should be “a boron content of the glass produced”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 15 recites the limitations “said velocity vectors fill cross-sections of a substantially horizontal toroid”. The referred cross-sections are indefinite with regards to the intended interpretation of which specific cross-section of a substantially horizontal toroid is being referenced. Fig. 4 shows a vertical cross-section of the substantially horizontal toroid. Examiner interprets the claim as “said velocity vectors fill the vertical cross-section of a substantially horizontal toroid”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue et al (US-20110236846-A1).
Regarding claim 12, Rue teaches of a method of providing a molten vitrifiable material (glass [0029]) comprising the steps of: introducing solid batch material into a melter (feed materials to the melter [0022]) and melting the solid batch material in the melter by submerged combustion in a melting chamber [0019] to provide the molten vitrifiable material within the melter as a melt have a melt surface [0045-46]. 
Rue teaches that the melting chamber to be a symmetrical shape [0025], with a cylindrical/circular horizontal cross-section as an acceptable embodiment [0029]. The submerged burners are arranged around a circular burner line (“circular submerged combustion melters with multiple burners placed in a symmetric pattern can be operated and may be selected…in a circle with all burners the same distance apart and the same distance from the outside wall” [0031]). Rue teaches of a substantially toroidal melt flow pattern ([0030, 0032] Fig. 2, 4).  
Regarding a single substantially toroidal melt flow pattern with a central axis and convergent flow, Rue shows that single burner forms a single toroidal melt (Fig 2) and that in an embodiment with a plurality of submerged burners the flow is upward at the location of the submerged burner and convergent between the burners (Fig 4). It would be obvious to one of ordinary skill in the art at the time of invention that a circular horizontal cross-section melting chamber with a plurality of submerged burners arranged symmetrically in a circle would form centrally convergent flow in operation. One would be motivated to do so to improve circulation of the melt [0031, 0037].
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 13, according to Rue of claim 12, Fig. 2 shows a single an ascending movement to the melt surface in proximity of the submerged burner and a downward movement of the melt away from the submerged combustion burner. In modified claim 12, a plurality of submerge combustion burners are placed symmetrically around a central axis of revolution of a melting chamber with a circular horizontal cross-section. With the modification, the melt moving downwardly in proximity of the central axis of revolution that is recirculated in an ascending movement back to the melt surface defining a substantially toroidal melt flow pattern and the velocity vectors of the melt flow form a circulation pattern in vertical cross-sections of the substantially horizontal toroid are only observations of an old process with a substantially identical structure-process. The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249.

Regarding claim 15 and 17, according to Rue of claim 12, Rue teaches of the circular horizontal cross-section melting chamber with a singular centrally located submerged burner embodiment in Fig. 2 which has “a melt flow circulation pattern with velocity vectors filling vertical cross-sections of a substantially horizontal toroid” and  “a vertical axis of the melting chamber is the central axis of revolution of the substantially toroidal melt flow pattern”. The modification of Rue in claim 12 with a plurality of submerged combustion burners placed symmetrically in a melt chamber with circular horizontal cross-section has a melt flow circulation pattern with velocity vectors filling the vertical cross-section of a substantially horizontal toroid and a vertical axis of the melting chamber is the central axis of revolution of the toroidal melt flow pattern. The mere observation of still another beneficial result of an old process cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249.


Claim(s) 18-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue et al (US-20110236846-A1) as applied to claim 12 above, and further in view of Illy (US-6318127-B1).
Regarding claim 18, according to Rue of claim 12, Rue does not expressly address the product made from the glass melt. In related submerged burner art, Illy teaches that the batch melting to manufacture fiber glass or float (flat) glass (Col. 2 Line 10-22). It would be obvious to one of ordinary skill in the art at the time of invention that the logical next step of the molten vitrifiable material from the batch melter is to the manufacture of flat glass or glass fibers.

Regarding claim 19, according to Rue of claim 12, Rue does not expressly address the composition of the raw material that comprises their glass melt. In related submerged burner art, Illy teaches that batch materials can come from soda ash, limestone, and other refractory materials (Col. 3 Line 18-20) and waste materials (Col. 1 Line 31-45). It would be obvious to one of ordinary skill in the art to use limestone, soda ash, and/or other refractory materials compatible with a submerged burner process. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination . Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

Regarding claim 22, according to modified Rue of claim 18, Illy teaches that their submerged burner process is compatible with a borosilicate melt with a B2O3 content of 10.0 w% (Col. 3 Line 15, Table 1).

Regarding claim 23, according to Rue of claim 12, Rue is considerate of conserving energy/minimizing energy loss of the melting process [0045], but does not expressly teach that a portion of thermal energy from the hot fumes are recovered. In related submerged burner art, Illy teaches of recovering a portion of thermal energy from the hot fumes (Col. 5 Line 61 – Col. 6 Line 7). It would be obvious to one of ordinary skill in the art at the time of invention to modify the submerged burner apparatus to recover thermal energy from the hot fumes to minimize energy loss.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue et al (US-20110236846-A1) as applied to claim 12 above, and further in view of Froberg (US-4325724-A).
Regarding claim 20 and 21, according to Rue of claim 12, Rue does not expressly address the composition of the glass melt. In related submerged burner art, Froberg teaches of a borosilicate textile fiber glass (Col. 8 Example II) with a composition of oxide contents that substantially overlap the claimed composition. It would be obvious to one of ordinary skill in the art to use a submerged combustion melter taught by Rue to melt a known similar composition compatible with the process. Overlapping ranges are prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding the optional constituents (oxides that do not have to be present), Froberg teaches other glass compositions with these constituents, indicating that these constituents are known but are not critical to the claimed method. The optional constituents are treated as close but not overlapping range. As such, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)
Further, Applicant is respectfully advised that generally the differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741